Citation Nr: 0639720	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  03-29 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a nervous 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as the result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Pursuant to an August 2006 motion and the Board's granting 
thereof in September 2006, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West Supp. 2005) and 
38 C.F.R. § 20.900(c) (2006).

In a statement dated in November 2006, the veteran waived his 
right to a Board hearing.

The Board notes that the veteran submitted a statement in 
February 2006 that indicated his wish to withdraw his claims 
for service connection for residuals of colon cancer, 
shrapnel wound to the left leg, jungle rot and sinusitis.  
The RO did not indicate that these issues were withdrawn by 
the veteran.  The supplemental statement of the case (SSOC) 
dated in May 2006 listed all of the disabilities formerly 
claimed by the veteran.  Upon receipt of the SSOC, the 
veteran marked the box on his VA Form 9 indicating that he 
wished to appeal all the issues on the SSOC.  However, in the 
narrative portion of the Form 9, the veteran only addressed 
the issues of asbestos exposure, noise exposure and PTSD.  It 
is unclear if the veteran wishes to pursue the issues of 
service connection for colon cancer, shrapnel wound to the 
left leg, jungle rot and sinusitis.  The RO should contact 
the veteran to determine the status of these claims.

The issues of entitlement to service connection for 
hypertension and COPD due to asbestos exposure are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is REFERRED back to the RO 
for appropriate action.  The veteran seems to be claiming 
that his sole psychiatric disorder is PTSD.  As the RO has 
yet to adjudicate this issue specifically, it must be 
returned.


FINDINGS OF FACT

1.  The veteran currently has tinnitus medically linked to 
in-service noise exposure. 

2.  The veteran does not have a currently diagnosed nervous 
disability.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107(b) (West Supp. 2005); 38 C.F.R. § 
3.303 (2006).

2.  A nervous disability was not the result of a disease or 
injury in service.  38 U.S.C.A. §§ 1110, 5107(b) (West Supp. 
2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  the appellant's contentions; service medical records; 
private treatment records; VA treatment records; VA 
examination reports; and lay statements.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, each 
piece of evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, with regard to each claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given the claimant.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2005); Gilbert v.  Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3 (2006).  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110 (West Supp. 2005).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2006).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).
To establish entitlement to service connection, there must  
be: (1) a medical diagnosis of a current disability; (2)  
medical or, in certain circumstances, lay evidence of in-  
service occurrence or aggravation of a disease or injury; and  
(3) medical evidence of a nexus between an in-service injury  
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999). 
A.  Tinnitus

The veteran contends that he developed tinnitus as a result 
of noise exposure while serving during World War II.  Service 
medical records are negative for any complaints or treatment 
of tinnitus.

A VA audiological examination was conducted in July 2002.  
The examiner noted that the claims folder was not available 
for review in conjunction with the examination.  The veteran 
reported having difficulty hearing sounds due to the buzzing 
in his ears.  He noted he was exposed to noise in service due 
to firearms, machine guns, firing range, naval guns, heavy 
artillery and ship engines.  Civilian noise exposure with 
hearing protection included factory/plant noise and 
electrical generators.  Civilian noise without hearing 
protection included chainsaw, power lawn mower, farm 
equipment, weed eater and leaf blower.  The veteran reported 
experiencing bilateral tinnitus 10 to 15 years prior to the 
examination.  The tinnitus bothered him all day and he stated 
that he had difficulty sleeping due to the buzzing in his 
ears.  The examiner stated that tinnitus was a subjective 
complaint with no objective means of documenting its presence 
or absence.  Based on the veteran's report of tinnitus more 
than 30 years after discharge, the examiner concluded that 
she could not ethically related the veteran's tinnitus to a 
specific event in his military career.  She did, however, 
relate the veteran's current bilateral hearing loss to his 
exposure to noise in service.

In support of his claim, the veteran submitted a letter from 
S.P.C., M.A., dated in September 2003.  The veteran reported 
that he had experienced constant bilateral tinnitus since his 
military service.  The veteran was exposed to excessive noise 
in service without hearing protection.  He indicated that he 
was exposed to some noise after discharge, but that he wore 
hearing protection.  The video otoscopy was within normal 
limits bilaterally.  The configuration of the veteran's 
hearing loss was consistent with individuals who had been 
exposed to excessive noise with no hearing protection.

On a VA Form 21-4138, dated in December 2004, the veteran 
stated that his comments to the VA examiner in July 2002 were 
taken out of context.  The veteran maintains that he has 
suffered from tinnitus since his discharge from service, but 
that it had increased in severity over the prior 10 to 15 
years.

The veteran participated in a VA audiological examination in 
February 2005.  The veteran reported having bilateral 
tinnitus since his discharge from service, which sounded like 
crickets, roaring and ringing in his ears.  The examination 
reported that the veteran's service-connected hearing loss 
had increased in severity, and that his bilateral tinnitus 
was related to noise exposure. 

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board notes that the original VA 
examination conducted in July 2002 did not find a nexus 
between the veteran's bilateral tinnitus and noise exposure 
based on the veteran's statement that he only began 
experiencing tinnitus 10 to 15 years prior to the 
examination.  The statement supplied by the veteran in 
December 2004 stated that this was a misrepresentation of 
what he said.  He maintained that he had suffered from 
tinnitus since his discharge from the military, which had 
progressed in severity.  Given that the VA examination 
conducted in February 2005 found that the veteran's tinnitus 
was due to noise exposure, and since the veteran has already 
been service-connected for bilateral hearing loss, the Board 
affords the veteran the benefit of the doubt and finds in his 
favor.

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2005)) need not be discussed.  

The evidence in this case is approximately balanced regarding 
the question of whether the veteran's current bilateral 
tinnitus is related to noise exposure during the veteran's 
military duty.  Therefore, the benefit-of-the-doubt will be 
conferred in his favor and his claim for service connection 
for bilateral tinnitus is granted, subject to the controlling 
laws and regulations, which govern awards of VA compensation.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.400 (2006); see also Gilbert v. Derwinksi, 1 Vet. 
App. 49 (1990).

B.  Nervous Disability

The veteran contends that he currently suffers from a nervous 
disability that is the result of a disease or injury in 
service.  The veteran's service medical records are negative 
for any complaints or treatment of a nervous disability.  The 
record is also negative for a currently diagnosed nervous 
disability.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed nervous disability, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997). 

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim must be denied.  See 38 U.S.C.A §5107 (West 
Supp. 2005).

C.  Duties to Notify and Assist

With respect to the veteran's claim of entitlement to service 
connection for a nervous disability, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006). 

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2002 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The July 2002 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II). 

In March 2006, the veteran was provided with notification of 
disability ratings and effective date matters.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  However, since the 
claim is being denied, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 


ORDER

Entitlement to service connection for tinnitus is granted, 
subject to the controlling laws and regulations, which govern 
awards of VA compensation.

Entitlement to service connection for a nervous disability is 
denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board finds that additional development is necessary prior to 
the adjudication of the veteran's claims of entitlement to 
service connection for hypertension and COPD due to asbestos 
exposure.


The veteran has not been provided with appropriate notice of 
VA's duties to notify and assist him in the adjudication of 
his claim for hypertension, compliant with the VCAA.  He must 
be provided such notice.  Additionally, the veteran claims 
that his hypertension is related to PTSD.  As noted in the 
introduction above, a claim for PTSD remains pending before 
the RO.  If such a claim were granted, additional action may 
be needed on a secondary claim.

The veteran has also claimed entitlement to service 
connection for COPD secondary to asbestos exposure.  The 
veteran has submitted evidence of a current diagnosis of this 
disorder and maintains that his extensive exposure to 
asbestos on Navy ships to which he was assigned caused his 
present condition.  In a VA examination report dated in 
August 2005, the veteran reported that asbestosis was 
diagnosed in 1999, actually by a lawyer to whom he was sent 
by a representative of the refinery where he worked.  There 
is no evidence that the RO attempted to obtain these records.  
These records must be obtained.  After these records have 
been reviewed, the veteran should be afforded a second VA 
examination to determine the nature and etiology of his COPD.  

As the Court explained in Colvin v. Derwinski, 1 Vet.App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin at 175.  
For the reasons described above, the veteran's claims must be 
remanded for additional VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided with 
appropriate notice of VA's duties to 
notify and assist him, with regard to 
his claim for hypertension on a direct 
or secondary basis, compliant with 
current case law.

2.  The RO must contact the veteran in 
order to obtain more information 
regarding the alleged asbestos lawsuit 
he referenced during his August 2005 VA 
examination.  The RO must then obtain 
any relevant information associated 
therewith.

3.  The veteran must then be scheduled 
for a VA respiratory examination.  The 
examiner should review the veteran's 
claims folders in their entirety in 
conjunction with the examination.  

The respiratory examination should 
provide diagnoses for any respiratory 
disorders present, to include an 
explanation of the nature and etiology 
of each.  The examiner should address 
any relevant documents in the record 
and thereafter, provide a medical 
opinion as to whether it is at least as 
likely as not that any diagnosed 
respiratory disorders are related to 
the veteran's exposure to asbestos in 
service.  The examiner should also 
comment on the effect of post-military 
exposure to asbestos on the diagnosed 
disorders.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The RO should then readjudicate the 
claims, after taking any other 
development needed.  As discussed above, 
if the pending claim for PTSD is granted, 
the RO should consider developing the 
claim for secondary service connection 
for hypertension.

5.  In the event that the claims are not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decisions.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2006).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


